Citation Nr: 0740029	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee 
disability claimed as secondary to service-connected left 
ankle and/or right knee disability.

2.  Entitlement to an initial rating in excess of 30 percent 
for cervical degenerative disc disease. 

3.  Entitlement to an initial rating in excess of 10 percent 
for right upper extremity neuropathy. 

4.  Entitlement to an initial rating in excess of 10 percent 
for left upper extremity neuropathy. 

5.  Entitlement to an increased rating for right knee 
disability, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
November 1992.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part denied service connection 
for left knee disability, granted service connection for 
cervical disc disease (30 percent), granted service 
connection for right upper extremity radiculopathy (10 
percent), granted service connection for left upper extremity 
radiculopathy (10 percent), and denied a compensable rating 
for right knee degenerative joint disease with patellar 
tendonitis.  The veteran has appealed for service connection 
and for higher ratings for service-connected disabilities.  

The veteran withdrew his request for a hearing in November 
2004.

In a December 2006 rating decision, the RO granted a 10 
percent rating for the right knee for a portion of the appeal 
period.  Because the maximum rating available was not granted 
for the entire appeal period, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In February 2007, the veteran reported that service-connected 
cervical spine and right knee disabilities had worsened since 
his most recent VA compensation examinations.  His 
representative pointed out that the VA examinations are three 
years old and do not reflect the current level of disability.  
In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where evidence indicated a material change in the disability 
or indicated that the current rating may be incorrect, a 
current medical examination was required.  Because material 
changes have been alleged, an examination is necessary to 
fulfill VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2007).

The veteran asserts that his left knee disability was caused 
or aggravated by service-connected left ankle and right knee 
disabilities.  His service medical records (SMRs) reflect 
that in 1990 he injured the left ankle and left knee while 
running in Saudi Arabia.  A left meniscal injury and a left 
fibula/ankle fracture were noted.  

By December 1990, swelling and pain were the only observed 
left knee symptoms.  In June 1991, he had worsening left knee 
pains.  Tenderness at the medial collateral ligament was 
noted.  In July 1992, he had an orthopedic consultation for 
left knee pains and swelling associated with a November 1990 
injury, but no left knee disorder was recorded.  The RO has 
since granted service connection for residual of a left 
fibula/ankle fracture and for right knee disability.  

Not only is a secondary service connection claim for the left 
knee plausible, but direct service connection for left knee 
injury residuals must also be considered.  No physician has 
addressed whether a cause and effect relationship exists in 
this case.  VA's duty to assist includes obtaining a medical 
opinion where necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007), is fully satisfied.  In 
particular, VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) if service connection is granted, 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims and (3) 
provides the veteran an explanation as to 
the information and evidence needed to 
establish service connection as secondary 
to a service-connected disability 
pursuant to the decision reached in Allen 
v. Brown, 7 Vet. App. 439 (1995).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations.  The claims file should be 
made available to the examiners for 
review.  The examiner should elicit a 
complete history of any left knee trauma 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the left knee?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  If the answer above is "no", 
then is it at least as likely as not 
that the service-connected left 
ankle and/or right knee disabilities 
have caused or aggravated the 
current left knee disability?  

IV.  The examiner should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

3.  The AOJ should also arrange for 
orthopedic and neurologic examinations by 
appropriate specialists to determine the 
current severity of the right knee, the 
cervical spine, and bilateral upper 
extremity radiculopathy.  The examiners 
should review the pertinent evidence in 
the claims file and note that review in 
their reports.  All indicated tests and 
studies should be undertaken.  In 
accordance with the latest AMIE worksheet 
for evaluating right knee, cervical spine 
and bilateral upper extremity 
radiculopathy disorders the examiner(s) 
is to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any current 
disability.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the veteran's claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



